



LICENSE AGREEMENT


This License Agreement (the "Agreement") is entered into as of September 27,
2017 (the "Effective Date") by and between Function(x) Inc., with its principal
place of business at 902 Broadway, 11th Floor, New York, NY 10010 ("Fn(x)"), and
Bump Digital LLC, with its principal place of business at
[_________________________________] ("Bump").


In consideration of the mutual covenants and Agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:


1.DEFINITIONS. Capitalized terms shall have the meanings ascribed to them in
this Section 1. All other capitalized terms used in this Agreement not otherwise
defined in Section 1 shall have the meanings assigned in the part of this
Agreement in which they are defined.




a."Affiliate" means parent, subsidiary and affiliated companies of a party, if
any, and the successors and permitted assigns of any of such entity.


b.“Base Fee” shall mean Ten Thousand Dollars ($10,000), minus any credit
deducted in accordance with the calculations under Section 7(e), Section 9(b),
Schedule 3(a), and/or Schedule 3(b).


c."Confidential Information" means, but shall not be limited to, all information
relating to a party's, its Affiliate(s), or its supplier(s) business, products,
or services, which is furnished or disclosed to Receiving Party by Disclosing
Party or its Affiliate(s), or is acquired by Receiving Party directly or
indirectly from the Disclosing Party, either orally or in writing, and which a
reasonable person would assume to be of a confidential or proprietary nature.
Such term shall also include all memoranda, notes, reports, documents and other
media containing Confidential Information, as well as any copies and extracts of
Confidential Information and any computer-generated studies and data containing
Confidential Information prepared by or for the benefit of Receiving Party in
connection with carrying out the relationship contemplated by this Agreement.


d.“Content” shall mean all articles and other materials provided by Bump
employees or Contractors for use on Wetpaint.com. All Content is subject to
review and approval by Fn(x) editorial staff (including, but not limited to, the
Editor-in-Chief of Wetpaint.com), and no Content shall be posted without such
approval.


e.“Content Services” shall mean services relating to the creation of content for
Wetpaint.com, as set forth in Section 3(b) and as more fully described in
Schedule 3(b).


f.“Contractor" means a third party that performs services on behalf of a Party
or such Party’s Affiliates in accordance with the terms of this Agreement.


g."Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity through
record or beneficial ownership of voting securities, by contract or otherwise.


h."Disclosing Party" means any party that provides or otherwise discloses its or
any third party Confidential Information to the other party.


i.“Fn(x) Monthly Fee” shall have the meaning set forth in Section 4(a).


j."Initial Term" shall have the meaning set forth in Section 6.1.


k."Management Services" mean any services relating to the management of Fn(x)’s
Facebook pages provided by Bump, as described in Section 3(a) and Schedule 3(a).


l."Net Third Party Revenue" means the net revenue received by Bump relating to
traffic sent to links other than Wetpaint.com from the Pages. Net Third-Party
Revenue excludes revenue derived from content created on wetpaint.com by Fn(x)
or its employees or its Contractors.


m.“Pages” shall mean all Facebook pages owned by Fn(x) or its Affiliates.


n.“Party” shall mean either Bump or Fn(x).


o.“Parties” shall collectively mean Bump and Fn(x).


p."Patents" means any patents and applications (including provisional
applications and utility models), patents issuing from such applications,
ce1iificates of invention or any other grants by any governmental entity for the
protection of inventions, and all reissues, renewals, continuations,
continuations-in-part, re-examinations and extensions of any of the foregoing,
in the United States and all jurisdictions of the world, including all foreign
and international patents and applications.


q."Receiving Party" means any party receiving any Confidential Information.


r."Renewal Term" shall have the meaning set forth in Section 6.1.


s."Services" means any Content Services and Management Services that are
provided by Bump pursuant to this Agreement or any SOW entered by the Parties.


t."Statement of Work" or "SOW" means a document which incorporates the terms of
this Agreement by reference, and pursuant to which Fn(x) orders certain Services
from Bump.


u."Term" shall have the meaning set forth in Section 6.1.


2.LICENSE.


a.License Grant. Subject to the terms and conditions of this Agreement, Fn(x)
grants to Bump an exclusive, non-transferable (except as provided herein) right
during the Term to manage the Pages operated by Fn(x) or its Affiliates.


b.License Restrictions. Bump’s management of the Pages is subject to the
following:
        
i.        Bump may not, nor allow any third party to (1) remove any product
identification or proprietary rights notices; (2) otherwise use or copy the
Pages except as expressly provided herein;


ii.    Bump may sublicense the management of the Pages licensed hereunder in
accordance with the terms of this Agreement to (1) an Affiliate (only for so
long as such person or entity remains an Affiliate of Bump) and (2) joint
venture partners or non-wholly owned subsidiaries of Bump and its Affiliates,
provided that any such joint venture partners shall be subject to Fn(x)'s
approval, not to be unreasonably withheld (collectively, "Partners"), provided
that (1) Bump and each Affiliate or Partner that has access to the Pages shall
be jointly and severally liable for such parties' compliance with the terms of
this Agreement, and (2) Bump shall cause each such party to agree in writing
that Fn(x) is a third party beneficiary of the license agreement between Bump
and such party. For the avoidance of doubt, any Contractors or Affiliates may
only use the Pages for Fn(x)’s or its Affiliates' internal business purposes.


c.Retention of Rights. Fn(x) reserves all rights not expressly granted to Bump
in this Agreement.


3.SERVICES.


a.    Management Services. Bump shall provide Fn(x) and its Affiliates with
Management Services relating to the management of the Pages as described more
fully in Schedule 3(a).


b.    Content Services. As described in Schedule 3(b), Bump will provide Content
Services to Fn(x). Content Services shall include writing and other creation of
content for Wetpaint.com. All providers of Content Services will be employed and
paid by Bump but will take joint direction from Bump management and the
Editor-in-Chief of Wetpaint.com, and the editorial staff of Fn(x) shall have
approval rights over all Content provided by Bump and its Contractors, such
approval not to be unreasonably withheld. During the Term of this Agreement,
Fn(x) shall have the same administrative rights as Bump with respect to the
Content and the Pages.


c.    Reporting.


i.        Bump shall provide Fn(x) with daily reports of traffic to and from
Wetpaint.com and social traffic to the Pages from Bump sources. Fn(x) shall have
the right to request additional reports, including but not limited to (i)
reports of third-party traffic created by or received by Bump and (ii) reports
of all revenues received by Bump from third parties related directly or
indirectly to Wetpaint.com or its Pages, which information shall be provided to
Fn(x) at least weekly or upon request by Fn(x) at any time. Failure to provide
such reports in a timely manner shall be deemed a material breach of this
Agreement.


ii.        Fn(x) may at any time request additional information or verification
of the information contained in any such reports.


iii.        At the request of Fn(x), Bump shall provide Fn(x) with Bump’s
internal reports with respect to revenue sources.


4.FEES.


a.    Fn(x) Monthly Fee. Bump shall pay Fn(x) the Fn(x) Monthly Fee, which shall
be calculated as fifty percent (50%) of the Net Third Party Revenue less (i) the
Base Fee and (ii) fifty percent (50%) of the revenue generated on Wetpaint.com.




b.    Payment of Fn(x) Monthly Fee. During the Term, Bump shall calculate the
Net Third Party Revenue and shall, within forty (40) days following each
calendar month, remit to Fn(x) the Fn(x) Monthly Fee, as well as any additional
payments required under Section 7(d), Section 9(b), Schedule 3(a) and/or
Schedule 3(b). Bump will provide with such payments a written report to Fn(x)
summarizing in reasonable detail the calculation of the Net Third Party revenue.
Bump will keep accurate, full, and complete records that support such reports
and related calculation of the payments due under the Agreement.


c.    If during any month during the Term, the Base Fee plus fifty percent (50%)
of the revenue generated on Wetpaint.com is greater than fifty percent (50%) of
the Net Third Party Revenue, Fn(x) will remit that amount to Bump within forty
(40) days following the end of that calendar month.




5.
INTELLECTUAL PROPERTY RIGHTS; RESTRICTIONS ON COMPETITIVE USE OF MATERIALS



a.    Ownership of Content. Except for the licenses granted herein and subject
to the restrictions specified in Section 5.3, Fn(x) shall own all right, title
and interest in and to the Content on wetpaint.com created pursuant to this
Agreement.


b.    License to Pages. Subject to full payment to Fn(x) of all sums due for any
Management Services provided hereunder and the terms and conditions of this
Agreement, Fn(x) hereby grants to Bump an exclusive, non-transferable (except as
provided herein) license during the Term to manage the Pages.


c.    Restrictions on Competitive Use.


i.        Notwithstanding anything to the contrary in this Agreement, Bump
agrees that during the term of this Agreement it may not license the right to
any Content on wetpaint.com on the Pages to any third party that directly
competes with Fn(x).


ii.        Notwithstanding anything to the contrary in this Agreement, Fn(x)
agrees that during the term of this Agreement it may not license the right to
any Content on wetpaint.com to any third party that directly or indirectly
competes with Bump.


6.TERM AND TERMINATION


a.    Term. The term of this Agreement shall commence on the effective date and
continue for a period of one (1) year (the "Initial Term"), unless terminated in
accordance with its term. Following the Initial Term, this Agreement shall be
extended for successive additional one year terms unless terminated by a party
on at least ninety (90) days’ notice prior to the expiration of the then current
term (each, a "Renewal Term"). The "Term" shall mean, collectively, the Initial
Term and any Renewal Term(s).


b.    Termination.


i.        Either Party may terminate this Agreement if the breaching party fails
to cure any material breach of this Agreement within thirty (30) days after
receiving notice of such breach from the non-breaching party. Upon such
termination, all of Bump’s right to manage the Pages shall immediately cease and
Bump shall promptly return to Fn(x) all documents relating to the Pages and the
Content.


ii.        For the purposes of this Section 6(b), the following shall be
considered a material breach of this Agreement:    


1.    Failure by Bump to meet the performance standards set forth in Schedule
3(a) and/or Schedule 3(b). Failure by Bump or its Contractors to provide
sufficient Content meeting Fn(x)’s editorial standards (as determined by the
Editor-in-Chief of Wetpaint.com) shall be considered failure to meet the
performance standards set forth in Schedule 3(b).


2.    Failure by Bump to provide to Fn(x) the reports referred to in Section
3(c).


3.    Material discrepancies between the reports referred to in Section 3(c) and
the calculation of Third Party Revenue.


4.    Failure to timely make payments required under Section 4.


iii.        Starting January 1, 2018, Fn(x) has the right to terminate this
Agreement with ten (10) days’ notice after the end of any quarter if the gross
revenue generated by its Pages in the previous quarter is less than Two Hundred
Fifty Thousand Dollars ($250,000).


c.    Suspension. Notwithstanding anything to the contrary contained in the
Agreement, the Parties may temporarily suspend any Services immediately, without
notice, if (a) interruption of service is necessary to prevent or protect
against fraud or otherwise protect a Party or its or its Affiliates' personnel,
facilities or services, (b) either Party breaches or otherwise fails to comply
in any material respect with the license restrictions; or (c) the suspension is
in accordance with an order, instruction or request of a government, an
emergency service organization or other administrative agency having appropriate
jurisdiction. The suspension shall be without prejudice to any other right or
remedy either Party may have arising out of the breach or non-compliance of the
other Party.


d.    Effect of Termination. Any obligations to pay fees incurred under this
Agreement shall survive termination of the Agreement for any reason. Termination
is not an exclusive remedy.


7.WARRANTIES


a.    Services Warranty. Bump warrants that all content created for wetpaint.com
shall be performed in a professional and workmanlike manner consistent with
generally accepted industry standards.


b.    Additional Warranties. Each Party warrants that (i) has all requisite
corporate authority to enter into this Agreement and its performance hereunder
does not and shall not conflict with any third-party contracts or agreements to
which it is a party; and (ii) it has taken all necessary actions to authorize
the execution and performance of this Agreement.


c.    Warranty Limitations. Each non-breaching Party must report in writing any
breach of the warranties contained in this Section 7 to the breaching Party, and
the exclusive remedy for any breach of such warranties shall be as contained
herein.


d.    Services Warranty Remedy. Fn(x) shall have the right to reject any Content
it does not feel meets its editorial standards.


e.    Other Warranty Remedies. In the event of a breach of Section 7(b) by
either Party, the non-breaching Party shall be entitled to a credit equal to the
pro rata portion of its Monthly Fee. The credit shall be calculated by dividing
such Party’s Monthly Fee by the number of days the breaching Party remains in
breach.


8.LIMITATION OF REMEDIES AND DAMAGES


a.    EXCEPT FOR BREACHES OF SECTION 2 (LICENSE) OR SECTION 9 (CONFIDENTIALITY),
IN NO EVENT SHALL EITHER PARTY, OR ITS CONTRACTORS BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION
DAMAGES FOR LOSS OF PROFITS, DATA OR USE, INCURRED BY EITHER PARTY OR ANY THIRD
PARTY, WHETHER IN AN ACTION IN CONTRACT OR TORT, EVEN IF THE OTHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


b.    Any breach of Section 2 (License), Section 9 (Confidentiality), or any
amounts to be paid hereunder, the aggregate and cumulative liability of each
party and its suppliers for damages hereunder shall in no event exceed the
amount of fees paid or owed by a Party under this Agreement, and if such damages
relate to particular Services, such liability shall be limited to fees paid for
the Services giving rise to the liability.


9.CONFIDENTIALITY.


a.    Disclosure of Confidential Information. The Receiving Party may not
disclose the Disclosing Party's Confidential Information to any third party
except the Receiving Party's representative and advisors, and only to the extent
that such disclosure is necessary for the performance of the Receiving Party's
obligations and exercise of Receiving Party's rights under this Agreement,
provided, however, that before disclosing any Confidential Information of the
Disclosing Party, the Receiving Party shall ensure that all such persons
receiving Confidential Information shall (i) be subject to a written
confidentiality Agreement with the Receiving Party that is at least as
protective of the Disclosing Party's Confidential Information as this Agreement,
and (ii) have been informed of the confidential nature of the Confidential
Information. Additionally, if a Receiving Party is ordered by a court,
administrative agency, regulatory agency, or other governmental body of
competent jurisdiction to disclose Confidential Information, or if it is served
with or otherwise becomes aware of a motion or similar request that such an
order be issued or if deemed advisable by the Party or its counsel in connection
with any public filing that disclosure be made., then the Receiving Party will
not be liable to the Disclosing Party for disclosure of Confidential Information
required thereby.


b.    Restrictions on Use of Confidential Information. The Receiving Party
agrees to use reasonable care, but in all events at least the same degree of
care that it uses to protect its own confidential and proprietary information of
similar importance, to prevent the unauthorized use, disclosure, or availability
of Confidential Information of the Disclosing Party. Except as otherwise
expressly permitted by this Agreement, the Receiving Party shall not (i)
disclose, duplicate, copy, transmit or otherwise disseminate in any manner
whatsoever any Confidential Information of the Receiving Party; (ii) use the
Confidential Information of the Disclosing Party for the Receiving Party's own
benefit or that of any third party or for any purpose other than performance of
this Agreement; (iii) commercially exploit any Confidential Information of the
Disclosing Party; or (iv) acquire any right to, or assert any lien against, the
Confidential Information of the Disclosing Party.


c.    Exceptions to Confidential Treatment. Confidential Information shall not
include, and the obligations herein shall not apply to, information that (i) is
now or subsequently becomes generally available to the public through no fault
of Receiving Party; (ii) Receiving Party can demonstrate was rightfully in its
possession prior to disclosure to Receiving Party by Disclosing Party; (iii) is
independently developed by Receiving Party without the use of any Confidential
Information provided by Disclosing Party; or (iv) Receiving Party rightfully
obtains from a third party (without restriction and without breach of any
agreement) who has the right, without obligation to Disclosing Party, to
transfer or disclose such information.


d.    Return of Confidential Information. Except as otherwise provided in this
Agreement, upon termination of this Agreement, or upon the Disclosing Party's
earlier request, the Receiving Party shall promptly return to the Disclosing
Party, or destroy, all of the Disclosing Party's Confidential Information then
in the Receiving Party's possession, except for any data retained by the
Receiving Party pursuant to its automatic back-up/retention policy. The
Receiving Party shall, if requested in writing, certify its respective
compliance with the foregoing provision.


e.    Injunctive Relief. It is agreed that the unauthorized use or disclosure of
any Confidential Information by Receiving Party in violation of this Agreement
may cause severe and irreparable damage to Disclosing Party, for which monetary
damages may be insufficient. In the event of any violation of this Agreement,
Receiving Party agrees that Disclosing Party may, without posting a bond, seek
from any court of competent jurisdiction preliminary and/or permanent injunctive
relief to prevent disclosure and/or to prohibit further disclosure.


10.MISCELLANEOUS


a.    Assignment. Except as otherwise provided in this Section 10.1, neither
Party may assign this Agreement without the other party's written consent, such
consent not to be unreasonably withheld or delayed; provided, however, that no
consent shall be required if (i) either party assigns this Agreement to an
Affiliate or in connection with a merger, acquisition, or sale of all or
substantially all of its assets, unless the Affiliate or surviving entity is a
direct competitor of the other party, and so long as: (x) such Affiliate or
surviving entity agrees to be bound in writing by the terms of this Agreement,
and (y) the assigning or transferring entity provides the other party with
notice of the assignment or transfer and the Affiliate or surviving entity's
written assent to the terms of this Agreement within thirty days of the
assignment or transfer, or (ii) either Party assigns its right to receive and
collect payments hereunder. This Agreement and all of its terms, conditions and
covenants are intended to be fully effective and binding, to the extent
permitted by law, on the successors and permitted assigns of the parties hereto.


b.    Governing Law; Jurisdiction. The Agreement shall be governed by and
construed under the laws of the State of New York without regard to the
conflicts of law provisions thereof. There parties hereby consent to the
exclusive jurisdiction of the federal and state courts located in New York
County, New York.


c.    Notices. All notices delivered under the Agreement shall be in writing and
deemed given upon receipt when delivered personally or upon confirmation of
receipt following delivery of (i) nationally recognized overnight courier
service or (ii) registered or certified mail, return receipt requested, postage
prepaid, in each case addressed to the Legal Department at the address indicated
above, or at such other address of which one party is notified by the other in
writing.


d.    Severability. If a provision of the Agreement or portion thereof is found
to be invalid or unenforceable under applicable law, it shall be omitted from
the Agreement without invalidating the remainder of such provision or the
remaining provisions of the Agreement. The waiver by either party of any default
or breach of any provision of this Agreement shall not constitute a waiver of
any other or subsequent default or breach.


e.    Force Majeure. Each party will be excused from performance for any period
during which, and to the extent that, it or its subcontractor(s) is prevented
from performing any obligation or service, in whole or in part, as a result of
causes beyond its reasonable control, and without its fault or negligence,
including without limitation, acts of God, strikes, lockouts, riots, acts of
war, epidemics, communication line failures, and power failures.


f.    Relationship of the Parties. Nothing in this Agreement shall be construed
to create a partnership, joint venture or agency relationship between the
parties


g.    Entire Agreement. The Agreement, including the attached Schedules and any
Statement(s) of Work, represents the entire Agreement between the parties, and
expressly supersedes and cancels any other agreements, whether oral or written,
on the subjects herein. Each party acknowledges that it is not entering into the
Agreement on the basis of any representations not expressly contained herein.
Other than as specified herein, this Agreement may only be supplemented or
modified by an amendment in a writing executed by the parties. No additional or
conflicting term in a purchase order or other document shall have any effect.


h.    Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which will be considered an original, but all of
which together will constitute one and the same instrument. The exchange of
digital copies of a fully executed Agreement (in counterparts or otherwise)
shall be sufficient to bind the parties to the terms and conditions of this
Agreement.


Signatures on following page


BUMP DIGITAL LLC                FUNCTION(X) INC.






By:                            By:                    
Name:                            Name:                    
Title:                            Title:                    







SCHEDULE 3(A)


Management Services


During the Term of this Agreement, Bump shall provide the following Management
Services to Fn(x):


Management of all Facebook pages owned by Fn(x), including, but not limited to:


Wetpaint
Real Housewives of Atlanta Fansite
Bachelor Fansite
Bachelorette Fansite
Teen Mom Fansite
Kardashians Fansite
Real Housewives Fansite
Pretty Little Liars Fansite
Dancing with the Stars Fansite
Vampire Diaries Fansite
Game of Thrones Fansite
Grey's Anatomy Fansite
Empire Fansite
The Voice Fansite - https://www.facebook.com/TheVoiceFansite/
Wetpaint Millennial Pink - https://www.facebook.com/WetpaintPink/
RantCars
RantChic
RantFinance
RantFood
RantGamer
RantGizmo
RantHollywood
RantLifestyle
RantNow
RantPets
RantPlaces
RantPolitical
RantSports
RantVideo






During the Term of this Agreement, Bump and its Contractors shall post an
average of one hundred fifty (150) posts per day on the Pages (such posts shall
be across all Pages, not 150 posts per Page) or four thousand five hundred
(4,500) posts per month. If in any month, Bump and its Contractors shall have
posted an average of less than 150 times per day on the Pages pieces of Content
shall have been created by Bump Contractors, Fn(x) shall be entitled to an
additional payment to the Fn(x) Monthly Fee. The additional payment shall be
calculated by subtracting the number of posts in the month from 4,500, dividing
the result from 4,500, and multiplying that amount by ten-thousand dollars
($10,000).


SCHEDULE 3(B)


Content Services


During the Term of this Agreement, Bump shall employ or contract with writers
and content creators to create Content for Wetpaint.com. Such Bump employees and
Contractors shall be employed by Bump and paid by Bump, but shall report to the
Editor-in-Chief of Wetpaint.com. Similarly, any Contractors hired to create
Content for Wetpaint.com shall be under contract with Bump and paid by Bump, but
such Contractors shall report to the Editor-in-Chief of Wetpaint.com. Any
Content created by Bump employees and Contractors shall be subject to the
editorial standards of Wetpaint.com, and Fn(x) reserves the right to reject any
Content not meeting such standards.


During the Term of this Agreement, Bump employees and Contractors shall create
an average of ten (10) pieces of Content per day for every day where
wetpaint.com is online, able to serve ads, and able to use photos per its
current licensing agreements. For example, if the ad server is non-operational,
if hosting services are down so that the wetpaint.com is inaccessible, and/or if
the photos on wetpaint.com’s standard licensing agreements become unavailable
for use for two (2) days, Bump is obligated to create twenty (20) less pieces of
content for that month. If in any month, less than 300 pieces of Content shall
have been created by Bump Contractors, Fn(x) shall be entitled to an additional
payment to the Fn(x) Monthly Fee. The credit shall be calculated by subtracting
the number of pieces of Content in the month from 300, dividing the result from
300, and multiplying that amount by ten-thousand dollars ($10,000).




1

